                                                                                          Rev 12/01/18

                            LOCAL BANKRUPTCY FORM 3015-1

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    IN RE:                                           CHAPTER 13
JACK JIN SHEN                                        CASE NO. 5:20-bk-
MING CHIH SHEN
                                                     ☒ ORIGINAL PLAN
                                                         AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)

                                                          Number of Motions to Avoid Liens
                                                          Number of Motions to Value Collateral


                                     CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

1    The plan contains nonstandard provisions, set out in § 9,        ☐ Included      ☒ Not
     which are not included in the standard plan as approved by                       Included
     the U.S. Bankruptcy Court for the Middle District of
     Pennsylvania.
2    The plan contains a limit on the amount of a secured claim,      ☐ Included      ☒ Not
     set out in § 2.E, which may result in a partial payment or no                    Included
     payment at all to the secured creditor.
3    The plan avoids a judicial lien or nonpossessory,                ☐ Included      ☒ Not
     nonpurchase- money security interest, set out in § 2.G                           Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

    A. Plan Payments From Future Income
           1. To date, the Debtor paid $ _______________(enter $0 if no payments have
               been made to the Trustee to date). Debtor shall pay to the Trustee for the
               remaining term of the plan the following payments. If applicable, in addition to


                                                 1
Case 5:20-bk-02639-RNO          Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                   Desc
                                Main Document    Page 1 of 9
                                                                                        Rev 12/01/18
                monthly plan payments, Debtor shall make conduit payments through the
                Trustee as set forth below. The total base plan is $10,564.20, plus other
                payments and property stated in § 1B below:

   Start                End            Plan           Estimated        Total           Total
  mm/yyyy              mm/yyyy       Payment           Conduit        Monthly        Payment
                                                      Payment         Payment        Over Plan
                                                                                       Tier
   10/2020             09/2025        $176.07                          $176.07       $10,564.20



                                                                           Total     $10,564.20
                                                                       Payments:

             2. If the plan provides for conduit mortgage payments, and the mortgagee notifies
                the Trustee that a different payment is due, the Trustee shall notify the Debtor
                and any attorney for the Debtor, in writing, to adjust the conduit payments and
                the plan funding. Debtor must pay all post-petition mortgage payments that
                come due before the initiation of conduit mortgage payments.

             3. Debtor shall ensure that any wage attachments are adjusted when necessary to
                conform to the terms of the plan.

             4. CHECK ONE: (☐) Debtor is at or under median income. If this line is
                           checked, the rest of § 1.A.4 need not be completed or
                           reproduced.

                                 (☒) Debtor is over median income. Debtor estimates that a
                                 minimum of $.00 must be paid to allowed unsecured creditors
                                 in order to comply with the Means Test.

  B. Additional Plan Funding From Liquidation of Assets/Other

                  1.     The Debtor estimates that the liquidation value of this estate is $
                         ______________. (Liquidation value is calculated as the value of all
                         non- exempt assets after the deduction of valid liens and
                         encumbrances and before the deduction of Trustee fees and priority
                         claims.)

     Check one of the following two lines.

         ☒ No assets will be liquidated. If this line is checked, the rest of § 1.B need
           not be completed or reproduced

         ☐ Certain assets will be liquidated as follows:


                                                  2
Case 5:20-bk-02639-RNO           Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                 Desc
                                 Main Document    Page 2 of 9
                                                                                     Rev 12/01/18
               2.   In addition to the above specified plan payments, Debtor shall dedicate to
                    the plan proceeds in the estimated amount of _____________ from the
                    sale of property known and designated as ____________________.All
                    sales shall be completed by _____________ If the property does not sell
                    by the date specified, then the disposition of the property shall be as
                    follows: _______________________________________________

               3.   Other payments from any source(s) (describe specifically) shall be paid
                    to the Trustee as follows: Click or tap here to enter text.


2. SECURED CLAIMS.

    A. Pre-Confirmation Distributions. Check one.

    ☒      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

    ☐      Adequate protection and conduit payments in the following amounts will be paid
           by the Debtor to the Trustee. The Trustee will disburse these payments for which
           a proof of claim has been filed as soon as practicable after receipt of said
           payments from the Debtor.

                    Name of Creditor                           Last Four Digits         Estimated
                                                                 of Account             Monthly
                                                                   Number               Payment



        1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
           payment, or if it is not paid on time and the Trustee is unable to pay timely a
           payment due on a claim in this section, the Debtor’s cure of this default must
           include any applicable late charges.

        2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the
           change in the conduit payment to the Trustee will not require modification
           of this plan.

    B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
       Other Direct Payments by Debtor. Check one.


    ☐      None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

    ☒      Payments will be made by the Debtor directly to the creditor according to the
           original contract terms, and without modification of those terms unless otherwise
           agreed to by the contracting parties. All liens survive the plan if not avoided or

                                              3
Case 5:20-bk-02639-RNO       Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51               Desc
                             Main Document    Page 3 of 9
                                                                                          Rev 12/01/18
             paid in full under the plan.

       Name of Creditor                      Description of Collateral               Last Four Digits
                                                                                       of Account
                                                                                         Number
Nationstar Mortgage LLC              3118 Vanvliet Road East Stroudsburg, PA
                                    18301
1st National Bank                    2015 Toyota Rav4

JPMCB Auto Finance                   2018 Subaru Forester



     C. Arrears (Including, but not limited to, claims secured by Debtor’s
        principal residence). Check one.

     ☒       None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.


     ☐       The Trustee shall distribute to each creditor set forth below the amount of arrearages
             in the allowed claim. If post-petition arrears are not itemized in an allowed claim,
             they shall be paid in the amount stated below. Unless otherwise ordered, if relief
             from the automatic stay is granted as to any collateral listed in this section, all
             payments to the creditor as to that collateral shall cease, and the claim will no longer
             be provided for under § 1322(b)(5) of the Bankruptcy Code:

    Name of Creditor                Description of           Estimated     Estimated         Estimated
                                     Collateral             Pre-petition   Postpetition     Total to be
                                                             Arrears to     Arrears to      paid in plan
                                                             be Cured       be Cured




     D. Other secured claims (conduit payments and claims for which a § 506
        valuation is not applicable, etc.)

     ☒       None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.
     ☐       The claims below are secured claims for which a § 506 valuation is not
             applicable, and can include: (1) claims that were either (a) incurred within 910
             days of the petition date and secured by a purchase money security interest in a
             motor vehicle acquired for the personal use of the Debtor, or (b) incurred within
             1 year of the petition date and secured by a purchase money security interest in
             any other thing of value; (2) conduit payments; or (3) secured claims not
             provided for elsewhere.



                                                4
Case 5:20-bk-02639-RNO         Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                  Desc
                               Main Document    Page 4 of 9
                                                                                       Rev 12/01/18
          1. The allowed secured claims listed below shall be paid in full and their liens
             retained until the earlier of the payment of the underlying debt determined
             under nonbankruptcy law or discharge under §1328 of the Code.

          2. In addition to payment of the allowed secured claim, present value interest
             pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
             amount listed below, unless an objection is raised. If an objection is raised,
             then the court will determine the present value interest rate and amount at
             the confirmation hearing.

          3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
             was paid, payments on the claim shall cease.

    Name of Creditor         Description of Collateral      Principal       Interest    Total to be
                                                            Balance of        Rate      Paid in Plan
                                                              Claim



     E. Secured claims for which a § 506 valuation is applicable. Check one.


    ☒       None. If “None” is checked, the rest of § 2.E need not be completed or
            reproduced.
    ☐       Claims listed in the subsection are debts secured by property not described in §
            2.D of this plan. These claims will be paid in the plan according to modified
            terms, and liens retained until the earlier of the payment of the underlying debt
            determined under nonbankruptcy law or discharge under §1328 of the Code.
            The excess of the creditor’s claim will be treated as an unsecured claim. Any
            claim listed as “$0.00” or “NO VALUE” in the “Modified Principal Balance”
            column below will be treated as an unsecured claim. The liens will be avoided or
            limited through the plan or Debtor will file an adversary or other action (select
            method in last column). To the extent not already determined, the amount, extent
            or validity of the allowed secured claim for each claim listed below will be
            determined by the court at the confirmation hearing. Unless otherwise ordered, if
            the claimant notifies the Trustee that the claim was paid, payments on the claim
            shall cease.

  Name of Creditor          Description of          Value of     Interest Total             Plan,
                             Collateral            Collateral      Rate Payment          Adversary
                                                   (Modified                              or Other
                                                   Principal)                              Action



     F. Surrender of Collateral. Check one.



                                               5
Case 5:20-bk-02639-RNO       Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                   Desc
                             Main Document    Page 5 of 9
                                                                                            Rev 12/01/18
        ☐           None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

        ☒           The Debtor elects to surrender to each creditor listed below the collateral that
                    secures the creditor’s claim. The Debtor requests that upon confirmation of this
                    plan or upon approval of any modified plan the stay under 11 U.S.C. §362(a) be
                    terminated as to the collateral only and that the stay under §1301 be terminated
                    in all respects. Any allowed unsecured claim resulting from the disposition of
                    the collateral will be treated in Part 4 below.

         Name of Creditor                            Description of Collateral to be Surrendered
 Pocono Springs Civic Association               17 Ponderosa Drive Honesdale, PA 18431 Wayne County

 Wayne County Tax Claim Bureau                  17 Ponderosa Drive Honesdale, PA 18431 Wayne County


        G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
           Check one.

        ☒           None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.
        ☐           The Debtor moves to avoid the following judicial and/or nonpossessory,
                    nonpurchase money liens of the following creditors pursuant to § 522(f) (this §
                    should not be used for statutory or consensual liens such as mortgages).

Name of Lien Holder


Lien Description
For judicial lien, include court
and docket number.
Description of the
liened property
Liened Asset Value
Sum of Senior Liens
Exemption Claimed
Amount of Lien
Amount Avoided


3. PRIORITY CLAIMS.

   A. Administrative Claims

         1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
            by the United States Trustee.

         2. Attorney’s fees. Complete only one of the following options:


                                                      6
Case 5:20-bk-02639-RNO               Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51              Desc
                                     Main Document    Page 6 of 9
                                                                                        Rev 12/01/18
           a. In addition to the retainer of $ 1,000.00 already paid by the Debtor, the amount of
              $ 3,000.00 in the plan. This represents the unpaid balance of the presumptively
              reasonable fee specified in L.B.R. 2016-2(c); or

           b. $ per hour, with the hourly rate to be adjusted in accordance with the terms of the
              written fee agreement between the Debtor and the attorney. Payment of such
              lodestar compensation shall require a separate fee application with the
              compensation approved by the Court pursuant to L.B.R. 2016-2(b).

      3.    Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
                  one of the following two lines.

            ☒      None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                   reproduced.
            ☐      The following administrative claims will be paid in full.

                 Name of Creditor                                  Estimated Total Payment



     B. Priority Claims (including, certain Domestic Support Obligations

           Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
           unless modified under §9.

                Name of Creditor                                   Estimated Total Payment
 Internal Revenue Service                              $6,604.04


     C. Domestic Support Obligations assigned to or owed to a governmental unit
        under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.


           ☒      None. If “None” is checked, the rest of § 3.C need not be completed or
                  reproduced.
           ☐      The allowed priority claims listed below are based on a domestic support
                  obligation that has been assigned to or is owed to a governmental unit and
                  will be paid less than the full amount of the claim. This plan provision
                  requires that payments in § 1.A. be for a term of 60 months (see 11 U.S.C.
                  §1322(a)(4)).

                 Name of Creditor                                  Estimated Total Payment




   4. UNSECURED CLAIMS

                                                 7
Case 5:20-bk-02639-RNO          Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                  Desc
                                Main Document    Page 7 of 9
                                                                                        Rev 12/01/18

     A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
        of the following two lines.

       ☒      None. If “None” is checked, the rest of § 4.A need not be completed or
              reproduced.
       ☐      To the extent that funds are available, the allowed amount of the following
              unsecured claims, such as co-signed unsecured debts, will be paid before
              other, unclassified, unsecured claims. The claim shall be paid interest at the
              rate stated below. If no rate is stated, the interest rate set forth in the proof
              of claim shall apply.

    Name of Creditor             Reason for Special          Estimated       Interest      Estimated
                                   Classification            Amount of        Rate           Total
                                                              Claim                        Payment




     B. Remaining allowed unsecured claims will receive a pro-rata distribution of
        funds remaining after payment of other classes.

  5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
     following two lines.

       ☒      None. If “None” is checked, the rest of § 5 need not be completed or reproduced.
       ☐      The following contracts and leases are assumed (and arrears in the allowed
              claim to be cured in the plan) or rejected:

  Name of Other        Description of      Monthly Interest Estimated            Total        Assume
     Party              Contract or        Payment   Rate    Arrears              Plan       or Reject
                           Lease                                                Payment




  6. VESTING OF PROPERTY OF THE ESTATE.

     Property of the estate will vest in the Debtor upon Check the applicable line:

         ☒ plan confirmation.
         ☐ entry of discharge.
         ☐ closing of case.

  7. DISCHARGE: (Check one)

                                              8
Case 5:20-bk-02639-RNO        Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                 Desc
                              Main Document    Page 8 of 9
                                                                                          Rev 12/01/18

             ☒    The debtor will seek a discharge pursuant to § 1328(a).
             ☐    The debtor is not eligible for a discharge because the debtor has previously
                  received a discharge described in § 1328(f).

    8. ORDER OF DISTRIBUTION:

    If a pre-petition creditor files a secured, priority or specially classified claim after the
    bar date, the Trustee will treat the claim as allowed, subject to objection by the Debtor.

    Payments from the plan will be made by the Trustee in the following
    order:
    Level 1: Debtor’s Attorney
    Level 2:
    Level 3:

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the
Trustee using the following as a guide:

Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.

9. NONSTANDARD PLAN PROVISIONS
Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

Dated: September 3, 2020                                /s/ Timothy B. Fisher, II
                                                        Attorney for Debtor

                                                        /s/ Jack Jin Shen
                                                        Debtor, Jack Jin Shen

                                                        /s/ Ming Chih Shen
                                                        Joint Debtor, Ming Chih Shen

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.

                                                  9
 Case 5:20-bk-02639-RNO          Doc 8 Filed 09/03/20 Entered 09/03/20 15:45:51                    Desc
                                 Main Document    Page 9 of 9
